Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 07/19/2022. Claims 21-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Arguments
Applicants’ arguments, see pages 11-13 in Remarks, filed on 07/29/2022, with respect to claims 21-40 have been fully considered and the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Patel et al (US Patent No. 9262771) in view of Yovin (US Publication No. 2013/0268378), further in view of Spears (US Patent No. 9332396), further in view of Carter (US Pub No. 2011/0202466) alone or in combination fails to anticipate or render obvious the claim invention, 	

Patel (prior art on the record) teaches a system that relates to the field of payment processing systems, and in particular, to a mobile-device-to-machine payment processing system over a non-persistent network connection. The system further includes the payment module 124 stores broadcast authorization codes (e.g., in authorization database 542) until a received authorization grant token matches one of the stored authorization codes and subsequently deletes the matching authorization code. In some implementations, the broadcast authorization codes are one-time use codes whereby a broadcast authorization code may only be used by one mobile device 104 before it is invalidated and/or deleted to prevent re-play attacks. Further, the system encrypts the authorization grant token with the identified encryption/decryption key. Further, the system the authorization grant token 1040 at least includes: a device ID 1002; a user ID 1034; an authorized amount 1046; (optionally) an expiration period 1048.

Yovin (prior art on the record) teaches a system that enhance security when a transaction such as an electronic payment transaction is performed between a mobile communication device and a terminal such as a point-of-sale terminal. One type of fraud that may be detected and avoided by this approach occurs when financial account information is cloned or otherwise obtained from a legitimate user's mobile communication device and installed on another mobile communication device and subsequently used to perform a fraudulent payment transaction, by in effect posing as the mobile communication device of the legitimate user. This type of fraud can be detected by comparing the location of the legitimate user's mobile communication device at the time of the transaction to the location of the terminal. A fraudulent transaction may be being attempted if the mobile device is not found to be in the vicinity of the terminal involved in the transaction.

Spears (prior art on the record) teaches a system that track locations of a mobile device as a function of time and extract routes traversed by the mobile device, frequencies of the routes, and travel time periods of the routes. The route information is organized as a route dictionary. In response to an indication of a recently completed route, the information of the recently completed route is used in the route dictionary to look up a most likely route for the next trip and the predicted time of the next trip. Location-based data items are selected based on the predicted route for the next trip, sorted based on closeness to the route and affinity to the user of the mobile device for transmission to the mobile device. Top selected data items are scheduled to be transmitted to the mobile device in a time window before the predicted time of the next trip to avoid distracting the user (e.g., from driving) while the user is on the trip.

Carter (prior art on the record) teaches a system for verifying the authenticity of an action, and in particular to apparatus, methods and systems for providing multifactor authentication for transaction processing systems such as those involved in debit or credit card payments. Further, the system includes an electronic device with radio and GNSS receiving capabilities is used to provide a second or further authentication factor to current and future transaction systems. The device's embedded characteristics are combined with GNSS data into a unique identifiable device code. The device can be used initially to put a bank or credit card into a "transaction enabled" mode. The location of the electronic device can be compared to the location from which a request to use the enabled card originates.

None of the prior art of record teaches the non-obvious feature of the present invention, “determine a value of a parameter characterizing an expected occurrence of a transaction involving a client device and a terminal device during a future temporal interval; generate pre-authorization data that includes the parameter value and temporal data characterizing the future temporal interval; and transmit the pre-authorization data to a computing system via the communications unit, the pre-authorization data instructing the computing system to perform operations that pre-authorize the transaction in accordance with the parameter value and transmit a pre-authorization token representative of the pre- authorized transaction to the terminal device”, in combined with other limitations as detailed in independent claims.
 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 21-40 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432